Case 3:20-cv-01385-HES-PDB Document 9 Filed 04/07/21 Page 1 of 1 PageID 78




                         United States District Court
                          Middle District of Florida
                            Jacksonville Division


JOYCE RAE BRIGHT,

            Plaintiff,

v.                                                NO. 3:20-cv-1385-HES-PDB

ALLSTATE FIRE AND CASUALTY
INSURANCE COMPANY,

            Defendant.



                                    Order

      The defendant moves to strike a settlement proposal from the plaintiff.
Doc. 7. The Court denies the motion, Doc. 7, without prejudice to filing a
motion that complies with the Local Rules. The motion cites only state
procedural law, includes no memorandum of law required by Local Rule
3.01(a), and includes no certificate required by Local Rule 3.01(g).

      Ordered in Jacksonville, Florida, on April 7, 2021.
